                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


IN RE CF, LLC as operator and pro hac          :           DOCKET NO. 2:19-cv-0154
vice owner of the M/V LISA ANN
                                               :           UNASSIGNED DISTRICT JUDGE

                                               :           MAGISTRATE JUDGE KAY


                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 19] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion to Dismiss [doc. 4] be DENIED, without prejudice to

any party’s ability to present these claims through a Motion for Summary Judgment.

       THUS DONE AND SIGNED in Chambers this 29th day of April, 2019.
